     Case 8:19-cr-00061-JVS Document 521 Filed 07/02/21 Page 1 of 3 Page ID #:9098




 1   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 2   Newport Beach, California 92660
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5

 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
10               Plaintiff,                         ORDER RELATING TO MODIFICATION
                                                    OF DEFENDANT’S TERMS OF
11                      v.                          TEMPORARY RELEASE
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14

15

16

17

18

19         Good cause having been shown and by agreement and stipulation of the parties, it
20   is ordered that Defendant Michael John Avenatti’s Temporary Release is modified by
21   the following term:
22         Mr. Avenatti is permitted to travel to the Southern District of New York [note
23         deletion: and points in between] for the purposes of attending his sentencing

24         hearing in SDNY Case No. 19 Cr. 373 (PGG) and meeting with his attorneys
25         during the time period July 6, 2021 to July 8, 2021, provided that: (a) Mr. Avenatti
26         is accompanied at all times by Ms. Emma Hernandez; (b) While in New York, Mr.
27         Avenatti is permitted to be present at, and travel in between, the airport, his hotel,
28         the offices of his attorneys, and the federal courthouse for the Southern District of
     Case 8:19-cr-00061-JVS Document 521 Filed 07/02/21 Page 2 of 3 Page ID #:9099




 1         New York; (c) Mr. Avenatti provides his flight and hotel information to the
 2         Pretrial Services Agency (“PSA”) (and the Court if requested) by noon on July 3,
 3         2021; (d) Mr. Avenatti complies with any other conditions imposed by the PSA;
 4         and, (e) Mr. H. Dean Steward confirms with Mr. Avenatti’s surety that he
 5         consents to permit Mr. Avenatti to travel as set forth above.
 6
           So Ordered.
 7

 8

 9   Dated: July 02, 2021
10                                           Hon. James V. Selna
                                             U.S. District Judge
11

12

13

14   Cc: PTS/SA
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
     Case 8:19-cr-00061-JVS Document 521 Filed 07/02/21 Page 3 of 3 Page ID #:9100




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California
 4

 5   92660. I am not a party to the above-entitled action. I have caused, on July 2, 2021,

 6   service of the:
 7
         [PROPOSED] ORDER RELATING TO MODIFICATION OF DEFENDANT’S
 8

 9                            TERMS OF TEMPORARY RELEASE

10
     on the following party, using the Court’s ECF system:
11

12   AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
     I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on July 2, 2021
15

16
                                             /s/ H. Dean Steward
17
                                             H. Dean Steward
18

19

20

21

22

23

24

25

26

27

28
                                                   3
